HARDING, Justice.
We review Williams v. State, 627 So.2d 524 (Fla. 1st DCA 1993). The basis for our jurisdiction lies in the fact that the district court of appeal rendered a per curiam decision and, following a motion for rehearing or clarification, indicated its reliance on Rock v. State, 622 So.2d 487 (Fla. 1st DCA 1993). This court subsequently accepted Rock for review. 632 So.2d 1027 (Fla.1994). Thus, we have jurisdiction based on article V, *615§ 3(b)(3), Florida Constitution. See also Jollie v. State, 405 So.2d 418 (1981).
We have since decided that absent a showing of actual conflict or specific prejudice, a consolidated (or multiple) jury selection process does not deny a defendant effective assistance of counsel. Rock v. State, 638 So.2d 933 (Fla.1994). In the instant case, Williams’ trial counsel made only general objections to the jury selection process and accepted the jury ultimately chosen without objection. Thus, there was no showing of actual conflict or specific prejudice.
Accordingly, we approve the district court’s opinion in Williams.
It is so ordered.
GRIMES, C.J., OVERTON, SHAW and KOGAN, JJ., and MeDONALD, Senior Justice, concur.